DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Acknowledgement is made to Applicant’s response filed 06/30/2022.
	Claims 1-10 are pending.
Claims 7-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/30/2022.
	Claims 1-6 are currently under consideration to the extent that they read upon Applicant’s elected species.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a method that naturally occurs in nature without significantly more. The claim(s) recite(s) increasing a nutritional profile of an insect by delivering an effective amount of a methionine-producing bacteria to the insect. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the instant specification indicates that the methionine-producing bacteria can be endogenous to the insect, wherein Vadis et al (US 2009/0285937) evidences that crickets have been known to eat their own dead where there are no other sources of food available (see entire document for instance, [0002]).  As such, the instantly claimed method is not significantly different from the method that occurs in nature.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vadis et al (US 2009/0285937).
	Vadis teaches that Crickets have been known to eat their own dead when there is no other food source available (see entire document, for instance, [0002]).  The instant specification indicates that the methionine-producing bacteria can be endogenous to the insect.  It is noted that adult crickets are included in those that eat their dead.  Further, the methionine-producing bacteria is in the cricket which is both a solid as well as comprises liquid.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vadis et al (US 2009/0285937) and Pompejus et al (US 2011/0229937).
	Vadis teaches an insect food supplement for crickets (see entire document, for instance, [0002]).  The purpose of the insect food is to increase the nutritional content of the feeder animal (namely crickets) which supports a high percentage of survival, vigor, and nutritional quality (see entire document, for instance, [0031]).  The composition is taught as including water (see entire document, for instance, [0069] and [0070]). The composition is administered in the habitat of the insect (see entire document, for instance, [0074] and [0075]).   Vadis teaches that the insects utilized in the process of Vadis can be used as feeder insects for mammals, which would include adult insects (see entire document, for instance, [0004]).    
	Vadis, while teaching a method of nutritionally supplementing crickets, does not directly state that composition comprises a methionine-producing bacteria. 
	Pompejus teaches that methionine is an amino acid nutritionally required by mammals (see entire document, for instance, [0029]).  Further, Pompejus teaches that bacteria synthesize their own methionine from amino acids and biosyntheric intermediates thereof, and that Corynebacterium glutamicum is a known bacteria that is useful for said purpose (see entire document, for instance, [0029]).  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instantly claimed invention, to utilize the Corynebacterium glutamicum of Pompejus in the composition of Vadis.  One would have been motivated to do so since Pompejus teaches that methionine is an amino acid that is nutritionally required by mammals, wherein Vadis teaches a method for supplementing the nutritional requirements of a mammal comprising administering feeder crickets that comprise the needed nutritional components.  There would be a reasonable expectation of success since Pompejus identifies that the bacteria produce the useful methionine, wherein Vadis is directed to feeding crickets components that improve their overall nutritional value to their ultimate consumer.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259. The examiner can normally be reached M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TREVOR LOVE/Primary Examiner, Art Unit 1611